DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 04/11/2022.
Claims 2, 4, and 15-18 are cancelled. 
Claims 1, and 10 are amended. 
Claims 1, 3, and 5-14 are pending.
Claims 1, 3, and 5-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
101
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “determining one or more tasks to be executed … determining one or more tasks to be executed … determining one or more triggers to provide … and generating the script template ….” The claim recites analyzing and processing information and can be a mental process as term determination and generating a plan is mental, here the limitations read on creating a contract, therefore,  the abstract idea is directed towards certain methods of organizing human activity, in this case, the commercial and legal interactions, specifically, determining terms and conditions and generating a contract template.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as combining terms and conditions. The claims recite the process of determining terms, whether the tasks, in the future, will be performed on or off the blockchain, does not change that the recited planning/determining of the terms/tasks are abstract. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of combining terms and conditions to generate a contract as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
Dependent claims further describe the process.
Claims 3, 5-9 and 13 discuss details of the terms of the contract
Claim 10-12 discuss the functions in the contract execution

Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  The 101 rejection is retained. 
112
Due to Applicant’s amendments, the prior 112(b) rejections are withdrawn.
102
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method and claim 14 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “determining one or more tasks to be executed … determining one or more tasks to be executed … determining one or more triggers to provide … and generating the script template ….” The claim recites analyzing and processing information and can be a mental process as term determination and generating a plan is mental, here the limitations read on creating a contract, therefore,  the abstract idea is directed towards certain methods of organizing human activity, in this case, the commercial and legal interactions, specifically, determining terms and conditions and generating a contract template.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as combining terms and conditions. The claims recite the process of determining terms, whether the tasks, in the future, will be performed on or off the blockchain, does not change that the recited planning/determining of the terms/tasks are abstract. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of combining terms and conditions to generate a contract as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
Dependent claims further describe the process.
Claims 3, 5-9 and 13 discuss details of the terms of the contract
Claim 10-12 discuss the functions in the contract execution

Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 3, and 5-13 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “wherein the process instance is a mediator and wherein the mediator performs process logic such that the mediator acts as an intermediary between process logic of parties to the process instance”. The claim is unclear and indefinite. The process instance is described as a mediator. Based on that statement, the claim recites “wherein the process instance performs process logic such that the process instance acts as an intermediary between process logic of parties to the process instance”. The claim does not make sense. The language is unclear and indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (2015/0379510) (Smith).
Regarding claim 1, Smith discloses determining one or more tasks to be executed in the process instance on the blockchain corresponding to one or more steps in the process specification (Figure 1; ¶ 64, 65, 83, 86, 88); 
Claim Interpretation - According to the disclosure (¶ 67), “In the literature, the term ‘smart contract’ is used interchangeably to refer to both the code that is used to execute a smart contract and the actual executing or executed smart contract. For clarity, in this disclosure the term ‘process instance’ refers to the execution, and services provided by the smart contract. The term ‘script’ refers to the smart contract code that can be executed as a process instance. ”
Smith- The transactional rules are embodied in Smart (mini-computer programs) contracts… Smart contracts usually also have a user interface and often emulate the logic of contractual clauses… Included into a Smart Contract are terms for pricing and fees for one or more changes to the prepared data, computer readable instructions for utilizing the block chain to implement digital currency transactions according the pricing or fee terms, …A person of ordinary skill in the art will readily understand that variations of embodiments will includes more or less demographic and other identifying information to post to the block chain ledger. (¶ 64, 65, 139)

determining one or more tasks to be executed off the blockchain corresponding to one or more steps in the process specification; (Figure 1; ¶ 64, 65, 85, 86, 92, 93, 107, 136, 140); 
Smith- producer and data buyer to agree to terms for a Smart contract. In stage 3.2 the data items, the kinds of changes to data items, the scheduling of transmissions upon changes, and other operational choices are made and agreed to…. The transactional rules are embodied in Smart (mini-computer programs) contracts… Smart contracts usually also have a user interface and often emulate the logic of contractual clauses…The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain…a post of the prepared data external to the block chain, includes options for the prospective data buyer to select demographic and other information to be included into encrypted keys by the data producer via activation of a Smart Contract along with at least one change to at least one value component of a DIP included into the agreement for sale of the data by the data producer to the data buyer…enable the owner of devices to use the internet of things to post changes to values of DIPs to the block chain. Wi-Fi chip sets, such as the esp8266, enable an owner of any electronic equipment or appliance to use a simple interface to configure the chip sets to link an electronic sensor, appliance, or device into the IoT by attaching a Wi-Fi chip set to it… The device owner's host processor can tag transmission of data from the IoT device in real time and the messaging and payment terms in the Smart contract can be implemented,… (¶ 64, 65, 85, 92, 93, 136)


determining one or more triggers to provide the process instance with information of the one or more tasks to be executed
Smith- The transactional rules are embodied in Smart (mini-computer programs) contracts… Smart contracts usually also have a user interface and often emulate the logic of contractual clauses…The data producer prepares data for posting to the ledger of a block chain according to terms and specifications of a Smart Contract. Data is typically posted by code activation within the Smart Contract in real time as the data changes on an electronic device accessible to the data producer and the Smart Contract…. IAPI for a data producer to trigger transmission of changes to DIPS without invoking or using a trigger ing utility… Embodiments including these business methods will commonly use a triggering formula to evaluate when a change to a DIP to be traded is made and thus initiate transmission in accordance with the Smart contracts terms.   (¶ 64, 65, 82, 104, 138)

generating the script template based on the one or more tasks to be executed in the process instance on the blockchain, the one or more tasks to be executed off the blockchain and the one or more triggers, wherein the script template comprises process logic of the process specification configured to be executed on the blockchain (Figure 1; ¶ 64, 65, 79, 82, 89, 103, 110, 141); 
Claim Interpretation - According to the disclosure (¶ 67, 72, 74, 90), “In the literature, the term ‘smart contract’ is used interchangeably to refer to both the code that is used to execute a smart contract and the actual executing or executed smart contract. … The term ‘script’ refers to the smart contract code that can be executed as a process instance. The term ‘script template’ contains the logic but not the parameters that would make the script executable. A script template becomes a script when the appropriate parameters are filled in.”
Smith- The transactional rules are embodied in Smart (mini-computer programs) contracts… Smart contracts usually also have a user interface and often emulate the logic of contractual clauses…Proponents of Smart Contracts claim that many kinds of contractual clauses may thus be made partially or fully self-executing, self-enforcing, or both… The data producer prepares data for posting to the ledger of a block chain according to terms and specifications of a Smart Contract. Data is typically posted by code activation within the Smart Contract in real time as the data changes on an electronic device accessible to the data producer and the Smart Contract… API for a data producer to generate a Smart Contract…   (¶ 64, 65, 82, 103)
Regarding claim 3, Smith discloses wherein the method further comprises receiving the process specification and wherein the process specification contains the one or more steps (¶ 51, 83-85, 90-92).  
Regarding claim 5, Smith discloses wherein the process instance comprises a state of execution, and wherein the method further comprises the process instance storing the state of execution on the blockchain (¶ 51, 56, 58, 82-85, 92).  
Regarding claim 6, Smith discloses wherein the process instance determines one or more triggers to be called based on the state of execution (¶ 57, 102, 104, 138).  
Regarding claim 7, Smith discloses wherein one or more triggers are configured to call an external interface of a party involved in the process instance (¶ 57, 85-87, 92, 102, 104, 125, 138).  
Regarding claim 8, Smith discloses comprising distributing the one or more triggers to one or more nodes in a peer-to-peer network supporting the blockchain (¶ 57, 82, 102, 118, 125).  
Regarding claim 9, Smith discloses wherein determining the one or more triggers includes any one or more of: determining one or more sources of information to complete each task; determining type of information to complete each task; determining an exit function for each task; determining one or more data stores for storing data that is external to the blockchain; and determining a key-sharing arrangement between one or more parties to a process in the process specification (¶ 51, 77-79, 97, 98, 109, 110).  
Regarding claim 10, Smith discloses further comprising any one or more of: reporting activity information to a mediator, wherein the process instance is the mediator; polling an execution status of the process instance; determining an external interface function to execute; updating a process state of the process instance in the blockchain; receiving, by the one or more triggers, information for each task in the process instance; triggering a next task in the process instance based on the information received; and determining a range of total cost of executing the process instance on the blockchain (¶ 51, 83-87, 97, 98, 110, 104, 138).  
Regarding claim 11, Smith discloses wherein the process instance is a monitor and wherein the monitor listens to the transactions and stores a state of execution (¶ 58, 85-87, 97, 98).  
Regarding claim 12, Smith discloses wherein the process instance is a mediator and wherein the mediator performs process logic such that the mediator acts as an intermediary between process logic of parties to the process instance (¶ 51, 85-87, 97-99).  
Claim Interpretation – “Such that…” is result language and is not given patentable weight, as it recites  the intended result of a process step. See MPEP 2111.04.
Regarding claim 13, Smith discloses wherein a trigger of the one or more triggers initiates the process instance by executing the script on the blockchain (¶ 57, 104, 138).  
Regarding claim 14, Smith discloses Machine readable media other than a transitory signal, the machine readable media configured to store instructions for generating a script template for execution as a process instance on a blockchain based on a process specification according to claim 1 (Figure 1; ¶ 90; claim 16).
Claim Interpretation – For the purpose of claim interpretation “other than a transitory signal” will be understood to mean, a non-transitory machine readable media. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yago, (US 20150206106) teaches creating a smart contract with terms and triggering events.
Sheng (EP 3323080 B1) anticipates the application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685